DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the amendments filed on 08/15/2022.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 8, 15 and dependent claims 7, 14, 20 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Specification

The abstract of the disclosure is objected because of the following:
The language should be clear and concise and should not repeat information given in the title. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "policy analyzer/scheduler component that identifies/generates" in claim 1 and “trainer component that trains” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (fig 1 108 110 fig 2 202) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 8 recites “generates an updated directed acyclic graph”. It is unclear “updated” is referring to updating previously generated DAG or generating DAG based on the updated data/policies.
Claim 2 lines 5-6 recites “historical compliance policy”. It is unclear what is being referred by “historical” compliance policy i.e. if there are present policy and past/previous policy. It is also unclear if the historical policy is not present policy.
Claim 4 lines 2-6 recites “similarities” on multiple occasions. “Similarities” is not definite.




claim 1 line 6 recites “compliance policy” without clearly reciting what constitute these policies. Examiner has interpreted the “compliance policy” as “policies that need to be conformed” according to the plain meaning of the term.
Claim 2 line 4 recites “direction of the one or more dependency relationship”. It is unclear what is being referred by the term “direction” of the one or more dependency”. Examiner has interpreted the “direction” of the dependency as which “policy is dependent on which other policies”.
Claim 2 line 4 recites “model to identify at least one of the one or more dependency relationship”. It is unclear if the dependency relationship is among the two policies recited in claim 1. Examiner has interpreted the identifying the dependency as dependency among the compliance policies recited in claim 1.
Claims 8 and 13 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-7 and 14-25 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-6, 8-13, 15-19 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? - Yes
	claims 1-20: Yes 

Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “a policy analyzer component that identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies”, “generates an updated directed acyclic graph based on at least one of expert feedback, operational data feedback, or the one or more dependency relationships”, “a scheduler component that generates a policy execution plan based on the one or more dependency relationships” (abstract idea: observe/judge/evaluate - merely mental process).
Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional elements of claim 1: system, a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory (generic computing component/method tied to technological environments).
Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (generic computing components).

First, claims 1-7 are directed to a system comprising memory and processor and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

Claim 1 is directed to “a policy analyzer component that identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies”, “a scheduler component that generates an updated directed acyclic graph based on at least one of expert feedback, operational data feedback, or the one or more dependency relationship; and generates a policy execution plan based on the one or more dependency relationships”. The claim elements of “analyzer component that that identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies”, and “a scheduler component that generates an updated directed acyclic graph and a policy execution plan based on the one or more dependency relationships”, as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, analyzer component that identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies involves comparing the policy elements and determining dependencies among the multiple policies, which is a combination of observation, evaluation, judgement and opinion and can be performed entirely in the human mind or using pen and paper. Similarly, claim elements reciting generating execution plan based on the dependencies among the policies  is equivalent to the  idea of observing the dependencies and generating a plan/directed acyclic graph based on at least one of expert feedback, operational data feedback or the one or more dependency relationships necessitates observation, evaluation, judgement and opinion and can be performed by human mind alone or with the help of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of “A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory. These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, processor, memory are examples of generic and routinely performed in the data processing systems as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processor and memory for the system are an example of generic computing component and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Independent claims 8 and 15 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-6, 9-13, and 16-19 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 

Therefore, the claim(s) 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. 10,992,520 B2, hereafter Lee)  in view of Gupta et al. (US Pub. No. 2017/0017521 A1, hereafter Gupta).

Both Lee and Gupta were cited in the last office action.

As per claim 1, Lee teaches the invention substantially as claimed including a system, comprising: 
a memory that stores computer executable components (col 3 lines 10-25 computer executable instructions); and 
a processor that executes the computer executable components stored in the memory (col 3 lines 10-25 processor), wherein the computer executable components comprise: 
a policy analyzer component (fig 1 policy graph composer 110 col 3 lines 64-67 policy graph composer 110, analyze, component network policy graphs) that identifies one or more dependency relationships between (col 4 lines 1-10  policy graph composer 110, detect policy conflicts and dependencies between the policy graphs 20, analysis, policy graphs, the relationships e.g., conflicts, dependencies, impacts, between policy boxes 250 of the network policy graphs 220 policy box 250-1) a first compliance policy (fig 2 policy graph 220-1/2/3 policy box 2 250 col 3 lines 50-56 policy box refers to the functionality to implement network services such as firewall, monitoring, network address translation, routing, load balancing) and one or more second compliance policies (fig 2 policy graph 220-M policy box 250-1/2/3 col 3 lines 50-56); and 
a scheduler component that (fig. 1 policy graph composer):
generates an updated directed acyclic graph based on at least one of expert feedback, operational data feedback, or the one or more dependency relationships (col 14 lines 46-60 determine, absolute placement, all policy boxes, dependency graph, policy boxes, connected, dependency relationship, directed acyclic graph, policy graph composer); and 
a component that generates a policy execution plan based on the one or more dependency relationships (col 4 lines 1-10 policy graph composer 110, detect policy conflicts and dependencies between the graphs 220,  automatically compose the graphs 220 into one complex network policy graph that satisfies the invariants specified in each individual network policy graphs, determine right placement and order of the policy boxes in the composite network policy graph col 2 lines 54-58 convert the composite network policy graph to generate commands or other control signals that can be sent to the network controller).

Lee doesn’t specifically teach “scheduler”.
Gupta, however, teaches scheduler component ([0032] scheduler).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Gupta of scheduler to improve efficiency and allow scheduler component to the method of Lee as in the instant invention. 


As per claim 2, Lee teaches the computer executable components further comprise: 
a model to identify at least one of the one or more dependency relationships (col 4 lines 1-10  policy graph composer 110, detect policy conflicts and dependencies between the policy graphs 20, analysis, policy graphs, the relationships e.g., conflicts, dependencies, impacts, between policy boxes 250 of the network policy graphs 220 policy box 250-1) or a direction of the one or more dependency relationships (fig 2 directional path 240) based on at least one of dependency data corresponding to historical compliance policies (col 11 lines 35-46 ordering of policy boxes, comply with the goals, correct order of the policy boxes), expert feedback, or operational data feedback (col 4 lines 50-54 data flow directions between the nodes).
Gupta teaches remaining claim elements of a trainer component that trains a model ([0015] processor, automatically train, adjustable system [0034] model, parameter, trained, automatically, data obtained from offline experiments).


As per claim 3, Lee teaches wherein the policy analyzer component identifies a direction of the one or more dependency relationships (fig 2 directional path 240 col 4 lines 50-54 data flow directions between the nodes).

As per claim 4, Lee teaches wherein the policy analyzer component identifies the one or more dependency relationships (col 4 lines 1-10  policy graph composer 110, detect policy conflicts and dependencies between the policy graphs 20, analysis, policy graphs, the relationships e.g., conflicts, dependencies, impacts, between policy boxes 250 of the network policy graphs 220 policy box 250-1) based on one or more similarities between the first compliance policy and one or more historical compliance policies (col 5 lines 2-7 EPG pair overlap col 6 lines 65-67 analyze the overlap of EPGs, determine intersections/unions col 7 lines 1-5 col 10 lines 10-17), and wherein the one or more similarities are selected from a group consisting of compliance policy description similarity (col 9 lines 30-35 policy box, match filters or identity col 6 lines 65-67 col 7 lines 1-5 col 7 lines 1-5 col 10 lines 10-17), compliance policy code similarity (col 2 lines 3-12 policies, network programming language, detect conflicts between policies col 3 lines 59-67 col 5 lines 35-45), and compliance policy weakness similarity (col 7 lines 17-30 conflict, verify, determine, conflict/no conflict between the policy boxes col 5 lines 2-7 EPG pair no overlap col 6 lines 65-67 analyze the overlap of EPGs, determine intersections/unions col 7 lines 1-5 col 6 lines 65-67 col 7 lines 1-5 col 7 lines 1-5 col 10 lines 10-17).

As per claim 5, Lee teaches wherein the policy analyzer component identifies the one or more dependency relationships (col 4 lines 1-10  policy graph composer 110, detect policy conflicts and dependencies between the policy graphs 20, analysis, policy graphs, the relationships e.g., conflicts, dependencies, impacts, between policy boxes 250 of the network policy graphs 220 policy box 250-1) based on at least one of expert feedback or operational data feedback (col 4 lines 50-54 data flow directions between the nodes col 8 lines 22-28 traffic, policy box, endpoints of EPG, self-loop path, col 6 lines 55-67 fig. 6 errors/conflicts 660-yes generate error message to correct policy graphs 675 corrected policy graphs 610).

As per claim 6, Lee teaches wherein the policy execution plan (col 2 lines 10-12 policies, combined, create, composite policies) comprises a parallel policy execution plan to execute at least two compliance policies simultaneously based on the one or more dependency relationships (col 10 lines 1-10 no overlap, policy graphs G1, G2, two policy graphs, co-exist without conflict/interactions).

As per claim 7, Lee teaches  wherein the scheduler component: 
employs the updated directed acyclic graph to generate the policy execution plan (col 14 lines 46-60 topological sorting of the policy boxes, valid sequence, DAG), thereby facilitating at least one of improved accuracy, efficiency, or performance of at least one of the scheduler component, the processor, or a computing device that executes one or more compliance policies of the policy execution plan (col 2 lines 3-12 policy graph abstraction, simplified specification, policies, create complex composite policies, so that users need only concerned with their own goals and policies col 2 lines 13-18 flexibility and simplicity).
Gupta teaches the remaining claim elements of scheduler ([0032] scheduler).

Claim 8 recites a computer-implemented method, comprising limitations similar to those of claim 1. Therefore, it is rejected for the same relationship.

Claim 9 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 10 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Claim 11 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Claim 12 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Claim 13 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 6. Therefore, it is rejected for the same rational.

Claim 14 recites the computer-implemented method of claim 8, further comprising limitations similar to those of claim 7. Therefore, it is rejected for the same rational.


Claim 15 recites a computer program product facilitating compliance policy management and scheduling, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 16 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claim 2. Therefore, it is rejected for the same relationship.


Claim 17 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claim 4. Therefore, it is rejected for the same relationship.


Claim 18 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claims 3 and 5. Therefore, it is rejected for the same relationship.

Claim 19 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claim 6. Therefore, it is rejected for the same relationship.

Claim 20 recites the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to perform limitations similar to those of claim 7. Therefore, it is rejected for the same relationship.


Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments

Some of the previous objections to the specification have been withdrawn. However, some of the previous objections to the specifications have been maintained.
The previous objections to drawings have been withdrawn.
Some of previous 112(b) objections have been withdrawn. However, some are maintained.
The previous claim interpretations under 35 U.S.C 112 (f) have been maintained.
The previous objections under 35 U.S.C 101 have been maintained because amendment doesn’t incorporate the elements of claim 7 that indicates the improvement/efficiency.  

Applicant's arguments filed on 08/15/2022 have been fully considered but they are not persuasive. In Applicant’s response filed on 08/15/2022, Applicant argues the following:
Lee and Gupta, alone or in combination fail to teach, disclose, or suggest the claim elements … “identifying one or more dependency relationship between a first compliance policy and one or more second compliance policies; generating an updated directed acyclic graph based on at least one of expert feedback, operational data feedback or the one or more dependency relationship.
Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a.) Examiner respectfully disagree. Lee clearly teaches policy graph composer that can detect policy conflicts and dependencies between the graphs 220 and automatically compose the graphs into one complex network policy graph that satisfies the invariants specified in each individual network policy graphs. The analysis of the conflicts and the composition of the composite network policy graphs can include analysis of the relationships (e.g., conflicts, dependencies, impacts, etc.) between policy boxes 250 of the network policy graphs 220 to be combined together on the same path in the composite network policy graph (col 4 lines 1-10 fig 2 220/230 250 col 3 lines 50-56), which is similar to the claim elements “identifies one or more dependency relationships between a first compliance policy and one or more second compliance policies.
Lee further teaches to determine the absolute placements of all the policy boxes, a dependency graph can be constructed in which the two policy boxes with a ‘dependency’ relationship are connected via a directed edge: the box creating packet space is a parent node and the other box consuming (matching) the packet space is a child node. The directed edges in the two original paths also exist in the dependency graph. Topological sorting of the policy boxes can be performed to determine the final sequence of policy boxes for the merged path. A dependency graph may have many valid topological sorts. The sort with the higher-weight dependency boxes more closely placed can be chosen. Topological sorting can find a valid sequence only for a directed acyclic graph (DAG) (col 14 lines 46-60), which is similar to the claim elements of generates an updated directed acyclic graph based on at least one of expert feedback, operational data feedback, or the one or more dependency relationships. 
Therefore, Lee clearly teaches identifying one or more dependency relationship between a first compliance policy and one or more second compliance policies; generating an updated directed acyclic graph based on at least one of expert feedback, operational data feedback or the one or more dependency relationship.
In addition, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen; Yuan et al. (US 20180032373 A1) Managing Data Processing Resources.
Kent, IV; David R. et al. (US 20190065543 A1) Computer Data System Data Source Having An Update Propagation Graph With Feedback Cyclicality.
Lin; Shuang et al. (US 20190138920 A1) Self-Adaptive System And Method For Large Scale Online Machine Learning Computations.
YU; Qian et al. (US 20200004514 A1) High Parallelism Computing System And Instruction Scheduling Method Thereof.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195